Citation Nr: 0403396	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-09 666	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 
23, 1977, for the assignment of a 10 percent evaluation for 
bilateral defective hearing.

2.  Entitlement to an effective date earlier than March 10, 
1976, for the assignment of a 10 percent evaluation for 
tinnitus.

3.  Entitlement to a rating in excess of 10 percent for the 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a December 1977 decision of the RO that granted an 
increased rating of 10 percent for the veteran's service-
connected bilateral defective hearing, retroactively 
effective from February 23, 1977.  The RO also granted an 
increased rating of 10 percent for his service-connected 
tinnitus, retroactively effective from March 10, 1976.  He 
submitted a notice of disagreement (NOD) in June 1978, 
claiming entitlement to earlier effective dates for the 10 
percent ratings.  The RO issued him a statement of the case 
(SOC) in August 1978, and he submitted a substantive appeal 
(VA Form 1-9) in November 1978.

In April 1981, the RO reduced the rating for the veteran's 
bilateral defective hearing from 10 to 0 percent (i.e., 
noncompensable).  The reduction was effective as of July 1, 
1981.

The veteran also more recently perfected an appeal of a 
November 2000 decision of the RO, which again increased the 
rating for his service-connected bilateral defective hearing 
to the 10-percent level.  He submitted an NOD in September 
2001; the RO issued an SOC in May 2002; and he submitted a 
VA Form 9 later that month.  He wants a rating higher than 10 
percent.

In the December 2003 informal hearing presentation, the 
veteran's representative contended the veteran also had 
expressed disagreement with the November 2000 RO decision in 
other respects.  He said the veteran also wants an effective 
date earlier than March 15, 2000, for the return to the 10-
percent level for the 
service-connected defective hearing.  He also indicated this 
includes the issue of whether the earlier reduction-from 
July 1, 1981, to March 14, 2000-was proper.  These 
additional issues, however, have not been developed for 
appellate review, so they are referred to the RO for 
development and consideration.

The Board's decision on the claims for earlier effective 
dates are set forth below; but, unfortunately, the claim for 
an increased rating for the service-connected bilateral 
defective hearing must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative if further action 
on their part is required.

FINDINGS OF FACT

1.  The RO received the veteran's formal claim for 
compensable ratings for the service-connected bilateral 
defective hearing and tinnitus on February 23, 1977.

2.  VA records of outpatient treatment on March 9, 1976, 
provide the earliest findings that the veteran's service-
connected bilateral defective hearing had increased in 
severity to a compensable level.

3.  VA records of outpatient treatment in September 1975 
provide the earliest complaints of constant tinnitus. 

4.  There were no pending claims, prior to February 23, 1977, 
pursuant to which compensable ratings could have been granted 
for the service-connected defective hearing and tinnitus.  

CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of 
March 9, 1976, for the assignment of a 10 percent rating for 
the service-connected bilateral defective hearing.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.157, 3.400 (2003).

2.  The criteria are not met, however, for an effective date 
prior to March 10, 1976, for the assignment of a 10 percent 
rating for the service-connected tinnitus.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.157, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Duties to Notify and Assist

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations eliminated 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant as to what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for earlier effective dates 
has been accomplished. 

The August 1978 SOC notified the veteran of the laws and 
regulations governing his claims, the evidence that had been 
considered, and the type of evidence needed to prevail.  So 
he received sufficient notice of the information and evidence 
needed to support his claims, and he was given ample 
opportunity to submit information and evidence in response.

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(a) and (b)(1), pertaining to 
the duty to notify the veteran of what evidence will be 
obtained by whom, and of VA requests for information and 
evidence that would affect the outcome of the decision in 
this case.  When determining the proper effective date for 
the payment of benefits, which has been raised as a new issue 
in an NOD, VA treats the issue as an element of the claim 
that has been placed in appellant status.  38 U.S.C.A. 
§ 5110(a); see also Grantham v. Brown, 114 F.3d 1156, 1157 
(Fed. Cir. 1997).  Because 38 U.S.C.A. § 5103(a) notice is 
required only upon receipt of a complete or substantially 
complete application for VA benefits, a new issue raised in 
an NOD is not generally considered an application for 
benefits.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Consequently, 
no duty to notify is required by 38 U.S.C.A. § 5103(a) upon 
receipt of an NOD raising a new issue.  Id.

Also bear in mind that, on December 16, 2003, the President 
signed H.R. 2297, the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because 
Congress made the new amendments effective retroactive to the 
date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA.  Thus, although the 
veteran's appeal was ongoing during this change in the law, 
no due process violations can arise because of PVA concerns 
or the recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).  

The RO sent the veteran a development letter in October 1980 
asking that he respond within 30 days.  The letter also 
indicated that benefits could be paid from the date of the 
claim if the evidence or information was received within one 
year of the date of the letter.  Additionally, the RO stated 
that, if the evidence or information was not received within 
one year, any benefits would be paid only from the date such 
evidence was received.  The veteran responded within 30 days, 
as requested, and the recent passage of the Veterans Benefits 
Act of 2003 makes it clear the RO had the authority to 
adjudicate his claim prior to expiration of the 
one-year window from the date of issuance of that October 
1980 letter.  Moreover, in an informal hearing presentation 
very recently submitted in December 2003, the veteran's 
representative reiterated that the claims for earlier 
effective dates should be addressed as soon as possible.  So 
no additional evidence concerning these claims appears 
forthcoming, even were the Board inclined to try and further 
assist the veteran and develop the record beyond what it is 
presently.

To the extent that VA has failed to fulfill any duty to 
notify the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is inconsequential.  This is especially true 
since the Board is granting one of the claims.  Obviously 
then, a decision doing this need not be postponed because 
there is sufficient evidence already of record.  And although 
the Board is denying the other claim for an earlier effective 
date, the RO already notified the veteran of the type of 
evidence 


needed to substantiate this claim, and he immediately 
responded to the RO's request for further information.  So he 
has been duly apprised.  See Huston v. Principi, 17 Vet. App. 
195 (2003).

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, 
including associating with the claims file the results of 
audiometric testing for several years in the 1980s, obtaining 
his VA outpatient treatment records, and arranging for him to 
undergo VA examinations in December 1980 (canceled) and 
February 1981.  Neither he nor his representative has 
identified, and the record does not otherwise indicate the 
existence of, any additional medical or other relevant 
evidence that is necessary for a fair adjudication of the 
claims that has not already been obtained.  So under these 
circumstances, he is not prejudiced by the Board's 
consideration of his claims for earlier effective dates at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims 
are ready to be considered on the merits.

II.  Earlier Effective Dates

A.  Factual Background

On November 10, 1969, the veteran submitted a claim for 
service connection for hearing loss.

In a February 1970 rating decision, the RO granted service 
connection for bilateral defective hearing and assigned a no 
percent rating under Diagnostic Code 6297, effective from the 
day following the date of discharge in October 1969.  
The veteran appealed for a compensable rating, and reported 
that he had a ringing in both ears.

In a March 1971 rating decision, the RO granted service 
connection for tinnitus and assigned a no percent rating 
under Diagnostic Code 6297, effective from the day following 
the date of discharge in October 1969.

In a decision promulgated by the Board in June 1972, the 
Board found that the veteran had no significant hearing loss 
in the conversational voice range frequencies to warrant a 
compensable rating for bilateral defective hearing; nor did 
the veteran's tinnitus result from brain trauma or cerebral 
arteriosclerosis to warrant a compensable rating.

VA treatment records dated in September 1975 reflect that the 
veteran had constant ringing in both ears.

VA treatment records dated on March 9, 1976, indicate that 
the veteran underwent evaluation for a hearing aid, which was 
then ordered.

On February 23, 1977, the veteran submitted a claim for 
increase, noting that, upon examination as a VA outpatient in 
March or April 1976, his hearing loss had increased and he 
needed a hearing aid.

The veteran underwent a VA examination in November 1977.  The 
examiner noted that the veteran was disturbed by constant 
tinnitus, and had been counseled on the loss and use of 
amplification.  Audiologic testing revealed hearing within 
normal limits from 250 hertz to 1000 hertz, a moderate to 
severe sensorineural hearing loss from 2000 hertz to 8000 
hertz, and that speech recognition ability was 92 percent in 
each ear.  The report of this testing reveals that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
-
70
LEFT
10
10
60
-
75

In a December 1977 rating decision, the RO assigned an 
increased evaluation for the service-connected bilateral 
defective hearing from no percent to 10 percent under 
Diagnostic Code 6293, effective from the date of claim on 
February 23, 1977.  The RO also assigned an increased 
evaluation for the service-connected tinnitus from no percent 
to 10 percent under Diagnostic Code 6260, effective on 
March 10, 1976, based on a change to the rating criteria.  
The RO notified the veteran of this decision.  The veteran 
appealed and claimed entitlement to earlier effective dates.

Statements of the veteran in the claims folder, dated in 1978 
and 1980, are to the effect that his hearing had gotten worse 
over the years, not better; and that the constant ringing had 
made it more difficult to recognize different word sounds.  
The veteran contended that the compensable evaluations should 
be effective from the date following his date of discharge in 
October 1969.

B.  Legal Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the claim, then the veteran can receive 
this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

The Board in a June 1972 decision denied compensable ratings 
for both the service-connected bilateral defective hearing 
and tinnitus.  And that decision is final and binding on the 
veteran based on the evidence then of record.  38 U.S.C.A. 
§§  7103, 7104; 38 C.F.R. § 20.1100.  Thus, any claim of 
entitlement to compensable evaluations submitted by him prior 
to June 22, 1972, cannot provide a basis for an earlier 
effective date for the eventual award of compensable ratings 
for these service-connected disabilities.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2) (providing that the effective 
date of an award for increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received by VA within one year after that date).

Accordingly, the Board is precluded from assigning an 
effective date earlier than June 22, 1972-the date of the 
prior decision-for the assignment of compensation 
evaluations for the service-connected bilateral defective 
hearing and tinnitus.

With regard to establishing the date of claim, the Board 
notes that the veteran submitted a claim for increase in 
February 1977.  The evidence of record reflects no 
correspondence from him during the intervening years from the 
Board's June 1972 decision until he filed his claim on 
February 23, 1977.  At that time, he requested that his 
service-connected bilateral defective hearing and tinnitus be 
"re-evaluated," and he referenced earlier VA outpatient 
treatment records.  Thus, for purposes of the issues on 
appeal, February 23, 1977, is the date of his claim.

Bilateral Defective Hearing

Having determined that the veteran's claim was received on 
February 23, 1977, the question becomes whether, pursuant to 
38 C.F.R. § 3.400(o)(2), it is factually ascertainable that 
an increase in disability had occurred within the one-year 
prior.  And if so, this would entitle him to an effective 
date up to one year before the February 23, 1977, date of 
claim.

There is probative medical evidence of record showing this 
indeed was the case.  It indicates the veteran's service-
connected bilateral defective hearing had increased in 
severity, to the point requiring hearing aids, within the 
one-year period prior to his February 1977 claim-namely, as 
of March 9, 1976.  While there is no record of audiometric 
testing at that time for purposes of demonstrating an 
increase in severity, the VA treatment record dated March 9, 
1976, nonetheless tends to corroborate his allegation of 
greater hearing impairment and, therefore, is probative 
evidence supporting an earlier effective date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Moreover, he submitted 
a claim for re-evaluation within one year of receiving that 
VA treatment, and he is competent to testify concerning the 
difficulty he was having hearing and with constant ringing in 
his ears due to his tinnitus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In light of this evidence, the Board finds that an increase 
in the severity of the service-connected bilateral defective 
hearing is first shown as of March 9, 1976, when the veteran 
received the VA outpatient treatment in question.  So he is 
entitled to this earlier effective date.

Tinnitus

The RO assigned an effective date of March 10, 1976, for the 
award of a compensable evaluation for the service-connected 
tinnitus.  This date corresponds to the effective date of a 
change to the rating criteria for service-connected tinnitus, 
in accordance with provisions of 38 C.F.R. § 3.114(a)(3) 
concerning liberalizing laws or issues.  See, too, 
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

When pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue that became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  
38 C.F.R. § 3.114.

(1) If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law or VA 
issue, or at the request of a claimant received within 1 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more 
than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.

38 C.F.R. § 3.114.

In 1976, the Rating Schedule was amended to allow the 
assignment of a 10 percent evaluation for persistent tinnitus 
as a symptom of head injury, concussion, or acoustic trauma.  
See 38 C.F.R. Part 4, Diagnostic Code 6260 (1976).  Prior to 
that, Diagnostic Code 6260 provided for a noncompensable 
evaluation for tinnitus, except in cases of brain disease due 
to trauma and cerebral arteriosclerosis under other 
diagnostic codes.

The change to Diagnostic Code 6260 in 1976 provided for a 
compensable evaluation for the service-connected tinnitus 
where the disability was a symptom of acoustic trauma.  In 
any event, the RO apparently relied upon this change to 
Diagnostic Code 6260 to assign a 10 percent evaluation for 
the veteran's service-connected tinnitus on the basis of the 
liberalizing law.  Because he had submitted a claim for re-
evaluation within one year after this change to the Rating 
Schedule, the RO assigned a compensable evaluation that 
became effective on the effective date of the liberalizing 
law and prior to the date of claim.  38 C.F.R. § 3.114.

Initially, the RO had assigned a noncompensable evaluation 
for the service-connected tinnitus, effective from the day 
following the date of discharge in October 1969.  The 
evidence of record first showed the veteran had complained of 
persistent tinnitus in September 1975, and that the constant 
ringing had continued during the years since.  But the 
amendments to the Rating Schedule for a compensable 
evaluation for tinnitus based upon symptoms of acoustic 
trauma took effect in 1976.  And he did not actually file a 
claim until February 1977.  So he met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law, and such eligibility existed 
continuously from that date.  38 C.F.R. § 3.114.  But as 
mentioned, regardless of that, the effective date of benefits 
awarded pursuant to a liberalizing regulation may be no 
earlier than the effective date of the regulation.  
38 U.S.C.A. § 5110(g).  See also DeSousa v. Gober, 10 
Vet. App. 461 (1997).  Accordingly, there is no basis for 
assigning a compensable evaluation prior to the date selected 
by the RO-namely, March 10, 1976-and the claim for an 
effective date before this must be denied.


ORDER

An earlier effective date of March 9, 1976, is granted for 
the 10 percent rating for the service-connected bilateral 
defective hearing.  (Note:  This earlier effective date is in 
relation to the original effective date of February 23, 1977, 
and is otherwise subject to the laws and regulations 
governing the payment of VA compensation).

The claim for an effective date earlier than March 10, 1976, 
for the assignment of a 10 percent rating for the service-
connected tinnitus is denied. 


REMAND

Current Evaluation of the Service-Connected Bilateral 
Defective Hearing

The record on appeal does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to this specific claim.  
This, among other things, involves the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to explain 
what evidence will be obtained by whom-the veteran or VA.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).



Accordingly, this claim is REMANDED to the RO, via the AMC, 
for the following development and consideration:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal for an increased 
evaluation.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to evaluation or treatment for bilateral 
defective hearing that are not currently 
of record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the claim for a 
rating higher than 10 percent for the 
service-connected bilateral defective 
hearing, in light of all additional 
evidence obtained and all pertinent legal 
authority.

5.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative an appropriate SSOC (to 
include citation to the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for its 
determinations).  Give them time to 
respond before returning the claim to the 
Board for further appellate 
consideration. 

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
concerning the remanded claim.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



